Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The amended claim(s) 16, 22 recite(s) data processing/calculation generally linked to a control device/calculation unit or general purpose computer. This judicial exception is not integrated into a practical application because it adds insignificant extrasolution activity to the abstract idea and relates to mere data gathering such as calculating/correlating/multiplication of data which is conventional in the field of information processing. When considered as a whole, the claim amounts to nothing more than a purely conventional computerized implementation of applicant’s formula. See MPEP 2106.01, 2014 Interim Guidance on Patent Subject Matter Eligiblity (https://www.federalregister.gov/documents/2014/12/16/2014-29414/2014-interim-guidance-on-patent- subject-matter-eligibility) and Example 4. Parker v. Flook. The thrust of the amendments in the independent claims is directed towards the calculations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims does not effect a transformation or reduction of a particular article/workpiece to a different state or thing, such as linkage with an improved etch on a substrate or generating a high quality plasma in a reactor, nor does it appear to add unconventional steps that confine the claim to a particular useful application, or other substantive, practically and tangibly meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Based on the 101 interim eligibility guidance/Parker vs Flook, the claim recites data processing generally linked to a control/calculation unit/computer. This judicial exception is not integrated into a practical application because it adds insignificant extrasolution activity to the abstract idea and 

Response to Arguments
Although the applicant has amended the claims using elements from claims 20, 21, upon further consideration, the previous opinion on allowability is withdrawn due to outstanding issues related to 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718